        Case 1:19-cv-09559-MKV Document 111 Filed 08/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                           USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                          DOCUMENT
                                                                       ELECTRONICALLY FILED
 BOUCHARD TRANSPORTATION CO., INC,                                     DOC #:
                                                                       DATE FILED: 8/3/2020
                       Plaintiff,
                                                                             1:19-cv-9559
                             -against-
                                                                      ORDER OF DISMISSAL
 LAUREL SHIPPING LLC and GULF OIL LP,
                       Defendants.

 LAUREL SHIPPING LLC,

                       Third-Party Plaintiff,

                             -against-

 M/V ELLEN S. BOUCHARD, IMO No. 8117952, Official
 No. 644590, her engines, apparel, furniture, equipment,
 appurtenances, tackle, etc., M/V MORTON S. BOUCHARD
 JR., IMO No. 9794680, Official No. 1265315, her engines,
 apparel, furniture, equipment, appurtenances, tackle, etc., M/V
 JANE A. BOUCHARD, IMO No. 9269702, Official No.
 1139762, her engines, apparel, furniture, equipment,
 appurtenances, tackle, etc., M/V EVENING STAR, IMO No.
 9629768, Official No. 1234828, her engines, apparel, furniture,
 equipment, appurtenances, tackle, etc.,
                       Third-Party Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Having been informed by the parties that the case has settled, all vessels arrested in

connection with this action having been released [ECF # 99, 109], and the parties having

stipulated to dismissal of the case [ECF # 110] it is hereby ORDERED that the case is dismissed

with prejudice. It is therefore ORDERED that the Motion of John J. Walsh to Withdraw as

Attorney is DENIED as moot. It is further ORDERED that Billybey Marina Services, LLC’s

Motion to Intervene [ECF # 92] is DENIED as moot. Billybey Marina Services, LLC is
         Case 1:19-cv-09559-MKV Document 111 Filed 08/03/20 Page 2 of 2




authorized to proceed against the Third-Party Defendants in a separate action. The Clerk of the

Court is respectfully requested to close the case.



SO ORDERED.
                                                     _________________________________
Date: August 3, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
